Citation Nr: 1414769	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-48 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from December 1978 to February 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The competent medical evidence of record indicates the Veteran is diagnosed with chronic headaches that are etiologically related to active service.  


CONCLUSION OF LAW

Chronic headaches were incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for headaches.  Specifically, she asserts that she began to suffer from chronic headaches while on active duty and continues to receive treatment for headaches.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Initially, the Board observes that a review of the Veteran's service treatment records reveals no evidence of migraine headaches or other chronic headaches prior to entering active service.  In this regard, a review of her service treatment records upon entry in 1978 show that the Veteran was clinically evaluated as normal.  See November 1978 Report of Medical Examination.  Additionally, the Veteran reported on her November 1978 Report of Medical History, signed by the Veteran, that she did not have or ever had frequent or severe headaches.  

The Veteran's service treatment records contain several complaints of headaches and show a diagnosis of tension headaches during service.  In July 1980, December 1980 and January 1981 the Veteran reported to sick call with headaches.   In January of 1981, the Veteran was diagnosed with tension headaches.  The symptoms became worse in January 1981 and they included a sharp, pounding type headache located in the front that radiated towards the back.  In March 1981, the Veteran reported to sick call with symptoms that included 9 to 10 months of tension headaches and she was diagnosed with chronic tension headaches on this date.   In November 1981, the Veteran was seen for headaches and the diagnosis of tension headaches continued.  

Post service records show that the Veteran was evaluated for her headaches at a private facility in June 2001.  At this time, the Veteran's diagnosis was migraine headaches.  See June 2001 St. John's Physicians and Clinics Treatment Notes.  In 2008, the Veteran presented at an emergency room with severe headaches that included symptoms of numbness, dizziness, and a rapid heartbeat.  She was ordered to rest in a dark room and to take Tylenol with codine.  See January 2008 St. John's Hospital Emergency Treatment Notes.  

The Veteran underwent a VA examination in August 2009.  The examiner noted that the Veteran takes Verapamil and Topomax to treat her headaches, she takes this medicine continously, her headaches occur 2 to 3 times per month, and that her headaches are prostrating.  The examiner further noted that her diagnosed migraine headaches effect her usual daily activities.  The examiner was not able to give an opinion as to the etiology of the Veteran's headaches, stating that it would be mere speculation to say whether the Veteran's current headaches are related to the ones she experienced in-service or completely separate, discrete instances.  

In reviewing the evidence of record, the Board finds that the Veteran has a current diagnosis of chronic headaches, she had a diagnosis of chronic headaches in service, there is no evidence against this claim, and the Veteran's chronic headache diagnosis has been continuous since service.  Affording the Veteran the benefit of the doubt, the Board finds that service connection for chronic headaches is warranted.  
Duty to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

ORDER

Entitlement to service connection for chronic headaches is granted.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


